Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 1 October 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Oct: 1. 1792.

Upon examining the Set of Buffon which you gave me in consequence of your kind offer to endeavor to procure in Paris the deficient volumes I find that the 15. des Oiseaux and the same of the Histoire
[On verso:]


 
 Diary.
 
 


 Sept. 28.
M.O.
 Th. 46.
 Large White frost. f.



 E.
 56.
 f.


 29.
 M.
 51.
 f.


 
 E.
 
 


 30.
 M.
 50.
 f. Looming most remarkable


 
 E.
 68.
  f.


 Oct. 1.
 M.
 65.
  f. Horizon much obscured by vapor.


